      Case 4:20-cv-00217-AW-MAF Document 34 Filed 06/19/20 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION

JULIE BAROODY and WILLIAM B.
FARMER,
      Plaintiffs,
v.                                                   Case No. 4:20-cv-217-AW-MAF
CITY OF QUINCY, FLORIDA, et al.,
     Defendants.
_______________________________/
                                 ORDER OF DISMISSAL

      Plaintiffs filed a “Notice of Voluntary Dismissal Without Prejudice As to

Defendants.” ECF No. 33. Because it is conditional (it would require each side to

bear its own costs) the notice is not effective without an order. But it does indicate

that the parties have agreed (at least as to fees and costs), so I will treat the notice as

an unopposed motion to dismiss without prejudice. That motion is granted, and the

case is dismissed without prejudice, with each side to bear its own fees and costs.

Any defendant opposing this relief may move for reconsideration within seven days.

The clerk will close the file.

      SO ORDERED on June 19, 2020.

                                         s/ Allen Winsor
                                         United States District Judge
